              UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

RA’MI TIYE SEKHMET,

      Plaintiff,

v.                                             Case No. 5:20-cv-306-TKW/MJF

KINDLE DIRECT
PUBLISHING/AMAZON,

      Defendant.
                                           /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 9). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case should be dismissed for failure to

comply with court orders. Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED, and the Clerk shall close the case file.

      DONE and ORDERED this 9th day of July, 2021.

                                  T. Kent Wetherell, II
                                T. KENT WETHERELL, II
                                UNITED STATES DISTRICT JUDGE
